IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,487-01


                     EX PARTE JOHN WALTER RAYBON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 51631-C-1 IN THE 89TH DISTRICT COURT
                            FROM WICHITA COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of two counts of retaliation and sentenced to ten years’ imprisonment

on each count. The Second Court of Appeals affirmed his conviction. Raybon v. State, 01-12-

00071-CR (Tex. App.—Ft. Worth, Aug. 15, 2013)(not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that appellate counsel agreed to file a petition for discretionary review on

Applicant’s behalf, but miscalculated the deadline. Appellate counsel has signed an affidavit

confirming Applicant’s allegations. Based on the record, appellate counsel’s performance was

deficient and that Applicant would have timely filed a petition for discretionary review but for
                                                                                                         2

counsel’s deficient performance.

        Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for discretionary

review of the judgment of the Second Court of Appeals in cause number 02-12-00071-CR. Should

Applicant decide to file a petition for discretionary review, he must file it with this Court within thirty

days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     August 19, 2020
Do not publish